DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Hsu on 5/19/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 19 is amended as follows:
A micro fluid actuator comprising a plurality of actuating units, each actuating unit comprising: a substrate having a first surface, a second surface, an outlet groove, a plurality of first outflow apertures and a plurality of second outflow apertures, wherein the outlet groove, the plurality of first outflow apertures and the plurality of second outflow apertures are formed by an etching process, the outlet groove is in fluid communication with the plurality of first outflow apertures and the plurality of second series or in parallel to increase the fluid transportation amount.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kodama et al. (US 2013/0058819, hereafter “Kodama”) is considered the closest prior art.
Kodama discloses a micro fluid actuator comprising: a substrate having a first surface, a second surface, an outlet groove, a plurality of first outflow apertures, wherein the outlet groove, the plurality of first outflow apertures are formed by an etching process, the outlet groove is in fluid communication with the plurality of first outflow apertures; a chamber layer formed on the first surface of the substrate by a deposition process, and etched to form a storage chamber, wherein the storage chamber is in fluid communication with the plurality of first outflow apertures and the plurality of second outflow apertures; a vibration layer formed on the chamber layer by the deposition process, and etched to form a plurality of fluid grooves and a vibration region, wherein the plurality of fluid grooves are symmetrically formed on two opposite sides of the vibration layer, and the vibration region is thereby defined; a first metal layer formed on the vibration layer by the deposition process, and etched to form a lower electrode region, a plurality of barrier regions and a plurality of gaps, wherein the lower 
Kodama fails to anticipate or render obvious the substrate has a plurality of second outflow apertures, the first layer is a first metal layer, the second layer is a second metal layer, the third layer is a photoresist layer, a fluid channel layer formed on the inlet layer, and having an inflow chamber, a plurality of inflow channels and a plurality of fluid channel inlets formed by a photolithography process, wherein the plurality of fluid channel inlets are respectively in fluid communication with the plurality of fluid inlets of the inlet layer, the plurality of inflow channels and the plurality of fluid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/PAUL J GRAY/Examiner, Art Unit 3753